DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/15/2022 has been entered.  Claims 1-11, 15-16, 18, and 21-26 are currently pending in the application.  Claims 5 and 10 have been withdrawn from consideration.  Claims 1-4, 6-9, 11, 15-16, 18, and 21-26 are being treated on merits.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 03/15/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab on an exterior of the impermeable area as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Specification
The amendment filed 03/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification amendment includes an "impermeable zone" disposed below the straw hole in page 10, lines 17-25. However, it is noted that the amended feature only has support as depicted in some figures, such as Figures 1-2; while the amended section is a general description without specifying embodiments, which has a broader scope than the figures.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 11, there is no antecedent basis in the specification for "the cooling fan being configured to configured to circulate air in the shroud
In claim 26, there is no antecedent basis in the specification for "the cooling fan being configured to configured to circulate air in the shroud."  It is noted that the original specification only states that the fan is for convection purposes.
Claim Objections 
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 12, "the mouth" should read "a mouth" as it is the first time the limitation is recited
In claim 11, lines 2-3, there is a redundant phrase "configured to"
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-9, 15-16, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5,577,271 A) in view of a commercially available product ""Bottlecap" Reusable Face Masks With Straw Hole For Drinking" by PPE ADVANTAGE (hereinafter "PPE ADVANTAGE") and further in view of Freijzer (WO 2014/189364 A1) and Coombs (US 2014/0189942 A1).
Regarding claim 1, Davis discloses a particle protection apparatus (a protective headgear which is capable of blocking particles and protecting a user; figs. 1-2; col. 5, ll. 17-45; claim 1) comprising:
a hat (a hat 10; figs. 1-2; col. 5, ll. 17-45) configured to be worn on a head of a user (figs. 1-2; col. 5, ll. 17-45); 
a shield (eyepiece 18; figs. 1-2; col. 5, ll. 25-31) coupled to or integral with the hat and extending downwardly therefrom (joined to brim 14; figs. 1-2; col. 5, ll. 25-31); and 
a shroud (veil 24; figs. 1-2; col. 5, ll. 32-38) coupled to the shield (figs. 1-2; col. 5, ll. 39-45) and extending downwardly from the shield and around a perimeter of the hat (figs. 1-2; col. 5, ll. 39-45), and the shroud being formed from a material configured to allow air to pass bi-directionally therethrough and to block a plurality of particles disposed in the air from passing therethrough (veil 24 is a knit fabric therefore is air permeable; col. 5, ll. 32-38).
	Davis does not disclose wherein a valve, coupled to the shroud, that is openable and closable and sized to receive a straw.  However, PPE ADVANTAGE teaches a face mask (a face mask with a straw hole; see the picture for the front side and the video image for the rear side; page 1) comprises a valve (a valve; see the pictures; pages 1, 4) that is openable and closable and sized to receive a straw (see the pictures; page 1).  Davis also discloses that the shroud has a front portion for covering a user's face and mouth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the front portion of the shroud as disclosed by Davis, with wherein the front portion of the shroud for covering a user's mouth comprises a valve that is openable and closable and sized to receive a straw, as taught by PPE ADVANTAGE, in order to provide convenience for a wearer to drink without lifting or taking off the shroud.

	Davis does not disclose wherein at least one inwardly extending impermeable insert, coupled to the shroud, that is disposed on a side of the shroud and configured to receive a finger of the user.  However, Coombs teaches a particle protection apparatus (a headgear 52 comprising a fabric wall 14 that is capable of blocking particles; figs. 6-7; paras. 0072-0073) comprising a shroud (fabric wall 14; figs. 6-7; para. 0073), at least one inwardly extending impermeable insert (pocket 54 which is impermeable at least to some particles; figs. 6-7; paras. 0072, 0074), coupled to the shroud (figs. 6-7; para. 0072, 0074), that is disposed on a side of the shroud (figs. 6-7; para. 0072, 0074) and configured to receive a finger of the user (accessible from outside by a wearer via a suitable slit in wall 14; figs. 6-7; para. 0072, 0074).  Davis and Coombs are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified 
Regarding claim 2, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, and Davis further discloses wherein the hat comprises a brim (brim 14; figs. 1-2; col. 5, ll. 25-31), with the shield coupled to or integral with the brim and extending downwardly therefrom (figs. 1-2; col. 5, ll. 25-31).
Regarding claim 3, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 2, and further discloses wherein the brim extends from a crown of the hat (crown 12; figs. 1-2; col. 5, ll. 17-24) and terminates at a brim distal end (see figs. 1-2; col. 5, ll. 17-24), and the shield is coupled to or integral with the distal end (figs. 1-2; col. 5, ll. 17-31).
Regarding claim 4, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 2, and Davis further discloses wherein the hat is a helmet (a hard hat; col. 3, ll. 1-4), with the brim extending around a perimeter of the helmet (figs. 1-2; col. 5, ll. 27-31).
Regarding claim 6, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, and Davis further discloses wherein the shroud is coupled to the shield such that the shroud is configured to be held away from a mouth of the user (figs. 1-2; col. 5, ll. 32-38).
Regarding claim 7, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, and Davis further discloses wherein a 
Regarding claim 8, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, and Davis further discloses wherein the shield comprises a transparent plastic material (col. 5, ll. 25-31) and the shroud comprises a fabric material (col. 5, ll. 32-38).  
Regarding claim 9, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, and Davis further discloses wherein the shroud is detachably connected to the hat and to the shield (by hook and loop fastener strips; figs. 1-2; col. 5, ll. 17-45; claim 1).
Regarding claim 15, Davis discloses a particle protection apparatus (a protective headgear which is capable of blocking particles and protecting a user; figs. 1-2; col. 5, ll. 17-45; claim 1) comprising:
a shield (eyepiece 18; figs. 1-2; col. 5, ll. 25-31) configured to couple to or be integral with a hat and extend downwardly therefrom (joined to brim 14 of hat 10; figs. 1-2; col. 5, ll. 25-31); and 
a shroud (veil 24; figs. 1-2; col. 5, ll. 32-38) coupled to the shield (figs. 1-2; col. 5, ll. 39-45) and extending downwardly from the shield (figs. 1-2; col. 5, ll. 39-45), the shroud being configured to extend around a perimeter of the hat (figs. 1-2; col. 5, ll. 39-45), and the shroud being formed from a material configured to allow air to pass bi-directionally therethrough and to block a plurality of particles disposed in the air from passing therethrough (veil 24 is a knit fabric therefore is air permeable; col. 5, ll. 32-38).
	Davis does not disclose wherein a valve, coupled to the shroud, that is openable and closable and sized to receive a straw.  However, PPE ADVANTAGE teaches a face mask (a 
Davis does not disclose wherein an impermeable area, coupled to the shroud, that is disposed below the valve, and being configured to be pushed against a mouth of the user.  However, Freijzer teaches a face shield (surgical face shield 1; figs. 4-5; page 19, ll. 5-9) comprising an impermeable area (strip 15 including a superabsorbent polymer; figs. 4-5; page 13, ll. 10-30; page. 24, ll. 12-16), coupled to a bottom area of a shroud portion of the face shield (see figs. 4-5; page 13, ll. 10-30; page. 24, ll. 12-16), and being configured to be pushed against a mouth of a user (the strip 15 is capable of being pushed against a mouth of a user; see figs. 4-5; page 13, ll. 10-30; page. 24, ll. 12-16).  Davis and Freijzer are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shroud as disclosed by Davis, with wherein an impermeable area, coupled to a bottom area of the shroud as taught by Freijzer, in order to catch, absorb, and/or hold liquid droplets thereby restricting any pathogen that is possibly carried in the liquid droplets.  By this modification, the impermeable area would be disposed below the valve.
	Davis does not disclose wherein at least one inwardly extending impermeable insert, coupled to the shroud, that is disposed on a side of the shroud and configured to receive a 
Regarding claim 16, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 15, and Davis further discloses wherein the shroud is coupled to the shield such that the shroud is configured to be held away from a mouth of a user (figs. 1-2; col. 5, ll. 32-38).
Regarding claim 18, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 15, and Davis further discloses wherein the shroud is detachably connected to the shield (by hook and loop fastener strips; figs. 1-2; col. 5, ll. 17-45; claim 1).
Regarding claim 23, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1.  Davis does not disclose wherein the at least one inwardly extending impermeable insert extends approximately one to two inches inwardly relative to the shroud and is either provided with a coating or formed from a particle In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a suitable material for the insert as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also see MPEP 2144.07.
Regarding claim 24, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1.  As addressed for claim 1, the modified particle protection apparatus would have an inwardly extending insert in the form of a pocket configured to store a functional element for a user as taught by Coombs.  One of ordinary skill of 
Regarding claim 25, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, and Davis further discloses wherein the shroud is configured to hang slack, in use (for the user's comfort; see figs. 1-2; col. 5, ll. 32-38).
Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, PPE ADVANTAGE, Freijzer and Coombs and further in view of Ochoa (US 2009/0255025 A1).
Regarding claim 11, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, except for wherein the apparatus further comprising a cooling fan integrated with the hat, the cooling fan being configured to circulate air in the shroud.  However, Ochoa teaches a hat (helmet 10; fig. 1; para. 0013) comprising a cooling fan (fan 20; fig. 1; para. 0014) integrated with a brim of the hat (in brim 12; fig. 1; para. 0014), the cooling fan being configured to circulate air around a user's face (see fig. 1; para. 0014).  Davis also discloses wherein the hat is a hard hat with a brim, the shield and the shroud extend downward from an outer periphery of the brim (figs. 1, 5; col. 5, ll. 16-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the hat as disclosed by Davis, with wherein the apparatus further comprising a cooling fan integrated with the brim of the hat, the cooling fan being configured to circulate air around a user's face as taught by Ochoa, in order to provide cool, ambient air to a wearer's face (Ochoa; para. 0014).  By this modification, the cooling fan would circulate air in the shroud of Davis.
Regarding claim 26, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 15, except for wherein the apparatus further comprising a cooling fan integrated with the hat, the cooling fan being configured to circulate air  also discloses wherein the hat is a hard hat with a brim, the shield and the shroud extend downward from an outer periphery of the brim (figs. 1, 5; col. 5, ll. 16-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the hat as disclosed by Davis, with wherein the apparatus further comprising a cooling fan integrated with the brim of the hat, the cooling fan being configured to circulate air around a user's face as taught by Ochoa, in order to provide cool, ambient air to a wearer's face (Ochoa; para. 0014).  By this modification, the cooling fan would circulate air in the shroud of Davis.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, PPE ADVANTAGE, Freijzer and Coombs and further in view of Li (CN 108244741 A).
Regarding claim 21, Davis, PPE ADVANTAGE, Freijzer and Coombs, in combination, disclose the particle protection apparatus of claim 1, except for the apparatus further comprising a hook attached to a top of the hat and configured to support the hat, the shield, and the shroud on a hat stand or another hook.  However, Li teaches a particle protection apparatus (fig. 1; see English translation; page 4, para. 2) comprising a hat (helmet 3; fig. 1; page 4, para. 2), wherein a hook (hook 2; fig. 1; page 4, para. 2) attached to a top of the hat (fig. 1; page 4, para. 2) and configured to support the hat and other components on a hat stand or another hook (fig. 1; page 4, para. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the hat as disclosed by Davis, with wherein further comprising a hook attached to a top of the hat and configured to support the hat, the shield, and the shroud on a hat stand or another hook as taught by Li, in order to provide convenience for a user to hang the apparatus on a support when the apparatus is not in use.
Status of claims
Pending claim 22 appears free of prior art but is questioned under drawing objection as stated above.  None of the found prior art alone or in combination teaches wherein the impermeable area comprises a plurality of layers of material that are removable from the shroud; and a tab on an exterior of the impermeable area configured for the user to grasp.  It is noted that substantive amendment to the claim may result in prior-art-based rejection in future Office Actions.
Response to Arguments
Applicant's arguments with respect to the amended claims 1-11, 15-16, 18, 21 and 23-26 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732